Citation Nr: 0925652	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-131 69A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to secondary service connection for a bilateral 
hip and thigh disorder, including secondary to service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1956 and from February 1957 to September 1957.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Veteran initially contended he should be secondarily 
service connected for a bilateral hip and thigh disorder due 
to his already service-connected pes planus (flat feet).  
38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  He has been service connected for 
bilateral pes planus effectively since August 18, 1981, and 
the RO's October 2006 decision at issue in this appeal 
increased the rating for his bilateral pes planus from 10 to 
30 percent as of February 15, 2006.

Very recently however, in April 2009, in response to a 
supplemental statement of the case (SSOC) issued earlier that 
same month, the Veteran submitted a VA Form 9 (Appeal to the 
Board) alleging instead that chronic polyradiculopathy and 
L4-S1 spondylosis (i.e., a low back disorder) caused his 
bilateral hip and thigh condition.  He did not make any 
further mention of his bilateral pes planus as the cause.  
But he indicated he was in the process of getting another 
appointment with his physician (Dr. K) and that a medical 
opinion was forthcoming - presumably addressing the alleged 
correlation between the low back disorder and bilateral 
hip and thigh condition.  The Veteran should keep in mind, 
however, that service connection has not been established for 
a low back disorder and any associated lower extremity 
radiculopathy; only his bilateral pes planus is currently 
service connected.  In any event, also in that April 2009 VA 
Form 9 he requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  This type of hearing is 
also commonly referred to as a Travel Board hearing.

The Veteran also more recently submitted a statement in 
support of claim (VA Form 21-4138) in June 2009 reiterating 
he wants a Travel Board hearing, not instead a hearing at the 
Board's offices in Washington, DC (Central Office hearing).  
A Travel Board hearing has not been held, however, and he has 
not withdrawn his Travel Board hearing request - indeed, to 
the contrary, he has very recently reaffirmed that he still 
wants this type of hearing.  Hence, he must be scheduled for 
a Travel Board hearing before deciding his appeal.  
38 C.F.R. §§ 20.700, 20.704 (2008).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board hearing at the 
earliest opportunity.  Notify him of the date, time and 
location of his hearing.  Put a copy of this letter in 
his claims file.  If he fails to report for his hearing 
or changes his mind and elects not to have a hearing, 
also document this in his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

